Case 1:20-cv-24523-KMW Document 102 Entered on FLSD Docket 11/16/2020 Page 1of 8

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

GILEAD SCIENCES, INC.; GILEAD SCIENCES
IRELAND UC,

Gilead,
Civil Action No. 20-cv-24523-KMW
v.

AJC MEDICAL GROUP, INC.; ALLIANCE
MEDICAL CENTER, INC.; ALLIED HEALTH
ORGANIZATION, INC.; BAIKAL MARKETING
GROUP, INC.; A BETTER YOU WELLNESS
CENTER, LLC; 3RD STEP RECOVERY GROUP,
INC. D/B/A CONTINENTAL WELLNESS
CENTER; COMMUNITY HEALTH MEDICAL
CENTER. LLC; DOCTORS UNITED, INC. D/B/A
DOCTORS UNITED GROUP; FLORIMED
MEDICAL CENTER CORP.; JUAN JESUS
SALINA, M.D. CORP.; LABS4LESS LLC;
PHYSICIAN PREFERRED PHARMACY, INC:;
POSITIVE HEALTH ALLIANCE, INC.;
PRIORITY HEALTH MEDICAL CENTER, INC.;
TESTING MATTERS INC.; UNITED CLINICAL
LABORATORY LLC; UNITED PHARMACY
LLC; WELL CARE LLC; TAMARA ALONSO;
JEAN ALEXANDRE; CHENARA ANDERSON;
MYRIAM AUGUSTINE; TWIGGI BATISTA;
ARSEN BAZYLENKO; MICHAEL BOGDAN;
BARBARA BRYANT; ‘AUGUSTINE CARBON;
JENNIFER JOHN CARBON; KHADIJAH
CARBON; ALEJANDRO CASTRO; JOHN
CATANO;: JEAN CHARLOT; SHONTA DARDEN;
ALEXANDER EVANS; MARIA FREEMAN;
JESULA GABO; SHAJUANDRINE GARCIA;
BARBARA GIBSON; KERLINE JOSEPH;
VIERGELA JOSEPH; ANDRE KERR; GARY
KOGAN; CASSANDRA LOUISSAINT; CORA
MANN; NICK MYRTIL; IFEOMA NWOFOR;
ERIK JOSEPH PAVAO; ‘WILLIE PEACOCK;
MICHAEL PIERCE; MICHEL POITEVIEN; JEAN
RODNEY; TATIANA ROZENBLYUM; JUAN
JESUS SALINA; DIMITRY SHAPOSHNIKOV:
ROMAN SHEKHET; KIRILL VESSELOV;
MIKHAIL VESSELOV: TOMAS WHARTON,

 

Defendants.

12134716
Case 1:20-cv-24523-KMW Document 102 Entered on FLSD Docket 11/16/2020 Page 2 of 8

AMENDED STIPULATION AND [PROPOSED] ORDER EXTENDING TEMPORARY

RESTRAINING ORDER

UPON THE STIPULATION AND AGREEMENT by and between the undersigned
counsel for Plaintiffs Gilead Sciences, Inc. and Gilead Sciences Ireland, UC (together,
“Plaintiffs” or “Gilead”), and counsel for Defendants Allied Health Organization, Inc. (“Allied
Health”), A Better You Wellness Center, LLC (“Better You Wellness”), Myriam Augustine,
Alejandro Castro, and Alexander Evans (together “Defendants”), it hereby is ORDERED as
follows:

iL. Allied Health, Better You Wellness, Myriam Augustine, Alejandro Castro, and
Alexander Evans acknowledge having been served with the following documents and waive any
defenses as to personal or subject matter jurisdiction with respect to these documents: (a) the
Temporary Restraining Order and Order to Show Cause for a Preliminary Injunction entered by
the Court on November 3, 2020 (“Temporary Restraining Order”); (b) the Complaint; (c)
Gilead’s Expedited Motions for a Temporary Restraining Order and Preliminary Injunction,
Expedited Discovery Order, and a HIPAA Protective and Confidentiality Order (“Motions”); and
(d) the Memorandum of Law, Proposed Orders, Declarations and related exhibits submitted in
support of Gilead’s Motions.

2: Nothing set forth in this Stipulation is intended to and shall not be deemed an
admission to any findings of fact, a statement against interest, or an admission or finding of any
wrongdoing on the part of the Defendants Allied Health, Better You Wellness, Myriam
Augustine, Alejandro Castro, and Alexander Evans.

3. The Defendants preserve all defenses to the above-styled lawsuit (other than the
jurisdictional defenses set forth in Paragraph 1) and any allegations advanced against the
Defendants as a result of the pleadings and motions filed above-styled lawsuit.

2
12134716
Case 1:20-cv-24523-KMW Document 102 Entered on FLSD Docket 11/16/2020 Page 3 of 8

4. The Defendants, however, are not opposed to extending the Court’s Temporary
Restraining Order to avoid the time and expense of a preliminary injunction hearing at this stage
of the litigation.

5. The Temporary Restraining Order, pursuant to Fed. R. Civ. P. 65 (b)(2), is hereby
extended to January 21, 2021 (the “Extension Period”) against Allied Health, Better You
Wellness, Myriam Augustine, Alejandro Castro, and Alexander Evans, and their principals,
agents, officers, directors, members, servants, employees, successors, assigns and all other
persons in concert and participation with them. In the event that the Plaintiffs renew their
motion for preliminary injunction, the Temporary Restraining Order shall remain in place for 14
days after the Extension Period as if the Temporary Restraining Order were issued by the Court
on January 21, 2021 and Rule 65 shall apply as if the Temporary Injunction were issued on that
date.

6. Allied Health, Better You Wellness, Myriam Augustine, Alejandro Castro, and
Alexander Evans, and their principals, agents, officers, directors, members, servants, employees,
successors, assigns and all other persons in concert and participation with them, pending the final
hearing and determination of this action, are temporarily restrained from:

a. Enrolling or seeking to enroll in Gilead’s Advancing Access® Patient
Assistance Program (“PAP”) or Medication Assistance Program (“MAP”) any
individual who has been prescribed TRUVADA® or DESCOVY®:

b. Seeking or accepting reimbursements, either directly or indirectly, for any
TRUVADA® or DESCOVY® dispensed to any individual enrolled in Gilead’s

PAP or MAP;

12134716
Case 1:20-cv-24523-KMW Document 102 Entered on FLSD Docket 11/16/2020 Page 4 of 8

c. Dispensing TRUVADA® or DESCOVY® to individuals in packaging other

than original, unopened containers from the manufacturer;

d. Dispensing TRUVADA® or DESCOVY® to individuals unaccompanied by its
FDA-approved labeling, package insert, lot number, serialization number, or
expiration date;

e. Selling, purchasing, or otherwise obtaining, TRUVADA® or DESCOVY®

that had previously been filled or dispensed;
f. Removing from their premises, or discarding, destroying, transferring or
disposing in any manner, any information, computer files, electronic files,
WhatsApp or text messages, business records (including but not limited to e-
mail communications) or other documents relating to their assets and
operations or relating in any way to any of the activities referred to in
subparagraphs (a) through (e) above; and
g. Assisting, aiding or abetting any other person or business entity in engaging in
or performing any of the activities referred to in subparagraphs (a) through (f)
above.
7. Allied Health, Better You Wellness, Myriam Augustine, Alejandro Castro, and
Alexander Evans, and their principals, agents, officers, directors, members, servants, employees,
successors, assigns and all other persons in concert and participation with them, shall make

arrangements to turn over to Gilead’s designee, Mr. Emilio Garcia of SMG Consulting, within
three business days of the entry of the Temporary Restraining Order all TRUVADA® or
DESCOVY® that is in their Possession, custody or control and that either (a) is no longer in its

original, unopened container from the manufacturer, or (b) that had previously been filled or

4
12134716
Case 1:20-cv-24523-KMW Document 102 Entered on FLSD Docket 11/16/2020 Page 5of 8

dispensed, to be held by Gilead until further order of this Court. Mr. Garcia can be contacted by
phone at 305-319-0482 or by email at emilio.garcia@smgconsultingservices.com to arrange for
the medication to be promptly turned over and inventoried.

8. Nothing herein should be construed to prevent Allied Health, Better You
Wellness, Myriam Augustine, Alejandro Castro, and Alexander Evans, and their principals,
agents, officers, directors, members, servants, employees, successors, assigns and all other
persons in concert and participation with them, from advising individuals who are enrolled or
may wish to enroll in the MAP or PAP that, to obtain or continue obtaining any Gilead
medication dispensed through the MAP or PAP, they should contact Gilead’s Advancing
Access® directly at 1-800-226-2056 to discuss continued coverage and access options.

9. Allied Health, Better You Wellness, Myriam Augustine, Alejandro Castro, and
Alexander Evans shall produce to Gilead, within ten (10) business days of executing this
Stipulation, a document or documents sufficient to show:

a. the names, addresses, and contact information of all pharmacies, clinics,
laboratories, or any other businesses, proprietorships, corporate entities or
partnerships that since February 1, 2018, Allied Health, Better You Wellness,
Myriam Augustine, Alejandro Castro, or Alexander Evans has, or had, a direct
or indirect ownership interest in, or has directly or indirectly directed or
controlled; or which is a direct or indirect predecessor or successor in interest,
parent, subsidiary, or affiliate of Allied Health or Better You Wellness
(“Document Order 1”);

b. all reimbursements or other remuneration received, either directly or

indirectly, since February 1, 2018 by Allied Health, Better You Wellness,

12134716
Case 1:20-cv-24523-KMW Document 102 Entered on FLSD Docket 11/16/2020 Page 6 of 8

Myriam Augustine, Alejandro Castro, Alexander Evans, or any pharmacy,
clinic, laboratory, or any other business, proprietorship, corporate entity, or

partnership identified in response to Document Order 1, on an entity-by-entity
basis, for any TRUVADA® or DESCOVY® dispensed to any individual

enrolled in Gilead’s PAP or MAP (“Document Order 2”);

c. The names, addresses, phone number and contact information for all directors,
officers and other persons employed since February 1, 2018 by Allied Health,
Better You Wellness, Myriam Augustine, Alejandro Castro, Alexander Evans,
or any pharmacy, clinic, laboratory, or any other business, proprietorship,
corporate entity, or partnership identified in response to Document Order 1
(“Document Order 3”);

10. Gilead shall produce to the Defendants, within ten (10) business days of executing
this Stipulation, a document or documents sufficient to identify all enrollees, based on
information currently available to Gilead, which Gilead believes the Defendants improperly
enrolled in Gilead’s Advancing Access® Patient Assistance Program (“PAP”) or Medication
Assistance Program (“MAP”).

LL: Allied Health, Better You Wellness, Myriam Augustine, Alejandro Castro, and
Alexander Evan do not waive the right to have to a hearing to challenge the issuance of a
preliminary injunction after expiration of the Extension Period.

12. Gilead does not waive the right to pursue entry of a preliminary injunction after
expiration of the Temporary Restraining Order. Gilead is entitled to seek an immediate
preliminary injunction hearing after the expiration of the Extension Period without the need to

obtain another Temporary Restraining Order from the Court.

12134716
Case 1:20-cv-24523-KMW Document 102 Entered on FLSD Docket 11/16/2020 Page 7 of 8

13. This Stipulation may be executed in counterparts. Signatures transmitted

electronically or by facsimile shall be deemed original.

Dated: November he 2020

CONSENTED AND AGREED TO BY:

 

PATTERSON BELKNAP WEBB & TYLER LLP

 

By:

 

[ihe Hote (gpotter@pbwt.com)
ah Knobler (jknobler@pbwt.com)

Joshua Kipnees (jkipnees@pbwt.com)
Timothy A. Waters (twaters@pbwt.com)

R. James Madigan III (jmadigan@pbwt.com)
Jared S. Buszin (jbuszin@pbwt.com)

Devon Hercher (dhercher@pbwt.com)

Jacob Chefitz (jchefitz@pbwt.com

1133 Avenue of the Americas
New York, New York 10036
Telephone: (917) 854-2310
Facsimile: (212) 336-2222

SQUIRE PATTON BOGGS (US) LLP

P. Jan Kubicz (FBN 84405)
(jan.kubicz@squirepb.com)

200 South Biscayne Boulevard, Suite 4700
Miami, FL 33131

T.: (305) 577-7000

F.: (305) 577-7001

Franklin G. Monsour
(franklin.monsour@squirepb.com)

1211 Avenue of the Americas, 26th Floor
New York, NY 10036

T.: (212) 872-9800

 

 

KOZYAK TROPIN &
(V2

By:

 

Le Wj-—
(dps@kttlaw.com)

2525 Ponce de Leon Boulevard, 9th Floor
Coral Gables, Florida 33134
Telephone: (305) 377-0668

Attorneys for Allied Health Organization,
Inc. A Better You Wellness Center, LLC,
Myriam Augustine, Alejandro Castro, and
Alexander Evans

 

12134716

 
Case 1:20-cv-24523-KMW Document 102 Entered on FLSD Docket 11/16/2020 Page 8 of 8

 

Attorneys for Plaintiffs Gilead Sciences, Inc. and
Gilead Sciences Ireland, UC

 

 

 

 

SO ORDERED:

 

HON. KATHLEEN M. WILLIAMS
UNITED STATES DISTRICT JUDGE

12134716
